Title: To John Adams from Thomas Jefferson, 18 May 1814
From: Jefferson, Thomas
To: Adams, John



My dear Sir
Monticello May 18. 14.

This will be handed you by mr Rives a young gentleman of this state and my neighborhood. he is an eleve of mine in law, of uncommon abilities, learning and worth. when you and I shall be at rest with our friends of 1776. he will be in the zenith of his fame and usefulness. before entering on his public career he wishes to visit our sister states and would not concieve he had seen any thing of Massachusetts were he not to see the venerable patriot of Braintree. I therefore request your indulgence of his wishes to be presented to you, a favor to which his high esteem for your character will give double value. but his wishes would be but partly gratified were he not presented to mrs Adams also. may I then ask this additional favor of you, which I shall value the more as it will give him the opportunity which I hope of bringing back to me a favorable report of both your healths. Accept as heretofore the assurances of my affectionate esteem & respect

Th: Jefferson